Wells Fargo Bank, N.A. v Galloway (2022 NY Slip Op 01344)





Wells Fargo Bank, N.A. v Galloway


2022 NY Slip Op 01344


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LINDA CHRISTOPHER
JOSEPH A. ZAYAS
DEBORAH A. DOWLING, JJ.


2018-07741
 (Index No. 31787/13)

[*1]Wells Fargo Bank, N.A., etc., respondent,
vMilton D. Galloway, appellant, et al., defendants. 


McGlinchey Stafford PLLC, New York, NY (Victor L. Matthews and Ashley R. Newman of counsel), for respondent.
Milton D. Galloway, North Babylon, NY, appellant pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Milton D. Galloway appeals from an order and judgment of foreclosure and sale (one paper) of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), entered May 29, 2019. The order and judgment of foreclosure and sale, upon an order of the same court dated May 17, 2018, denying that defendant's motion pursuant to CPLR 5015(a) to vacate an order of the same court dated April 17, 2017, granting the plaintiff's unopposed motion, inter alia, for summary judgment on the complaint insofar as asserted against that defendant and for an order of reference, among other things, directed the sale of the subject property.
ORDERED that the order and judgment of foreclosure and sale is affirmed, with costs.
In May 2016, the plaintiff moved, inter alia, for summary judgment on the complaint insofar as asserted against the defendant Milton D. Galloway (hereinafter the defendant) and for an order of reference. In an order dated April 17, 2017, the Supreme Court granted the motion without opposition. In April 2018, the defendant moved pursuant to CPLR 5015(a) to vacate the order dated April 17, 2017. In an order dated May 17, 2018, the court denied the motion. The court subsequently issued an order and judgment of foreclosure and sale, which was entered on May 29, 2019. The defendant appeals.
The defendant's contention that the order dated April 17, 2017, was issued in violation of CPLR 321(c), raised for the first time on appeal, is not properly before this Court (see Deutsche Bank Natl. Trust Co. v Pezzola, 199 AD3d 877).
The defendant's remaining contentions are without merit.
CHAMBERS, J.P., CHRISTOPHER, ZAYAS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court